DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 11/28/2022 in which Applicant lists claims 1-23, 26 and 30 as being cancelled, claims 27-29, 31, 34-41 and 43, 45-49 as being previously presented, and claims 24-25, 32-33, 42 and 44 as being currently amended. It is interpreted by the examiner that claims 24-25, 27-29 and 31-49 are pending.
It is noted that the amendments presented on 11/28/2022 are barely legible and care should be taken to provide clearly legible amendments per M.P.E.P. Rule 1.52.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The amendments to the specification were received on 11/28/2022.  These amendments are accepted. The objections to the drawings cited in the office action mailed 7/29/2022 are hereby withdrawn.
Specification
The amendments to the specification dated 11/28/2022 are accepted. The objections to the specification cited in the office action mailed 7/29/2022 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive with respect to the 112(a) and 112(b) rejections since no specific arguments were set forth. Therefore, remaining and/or newly relevant 112(a) and 112(b) rejections, as they pertain to the amended claims, are set forth below.
Applicant’s arguments, see page 11 of the remarks, filed 11/28/2022, with respect to independent claim 24 being amended to incorporate the limitations from claims 26 and 30 to overcome the prior art rejections in view of Boehme et al. (US 2016/0131881 A1, of record) and Funk et al. (US 2006/0012864 A1, of record) have been fully considered and are persuasive.  Therefore, the 102 and 103 rejections in view of Boehme and Funk are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25, 27-29 and 31-49 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the laser scanning microscope including the essential components of “a laser module LM, a main colour splitter HFT, an optical arrangement SM according to the invention for scanning excitation and manipulation light 10, a microscope objective MO and a detection module DM” (see paragraph [0097] of the specification which explicitly sets forth that these elements are essential components), which is/are critical or essential to the practice of the invention but not included in at least claim 24. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 24 includes a laser scanning microscope/laser scanning fluorescence microscope in the preamble, and the body of the claim refers back to the preamble (e.g. “for scanning the excitation and manipulation radiation” in lines 6 of claim 24), and paragraph [0097] of the specification recites that the above listed components are essential components of the laser scanning microscope. See for example claim 44 which includes all of these essential components.
Claims 25, 27-29 and 31-49 are rejected for inheriting the same deficiencies of claim 24, from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27-29 and 31-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (lines 1-3 of claim 24).  See MPEP § 2173.05(d). Therefore, it is not clear if the optical arrangement of claim 24 is required to be part of a laser scanning microscope or is limited to a laser scanning fluorescence microscope, and the intended scope of the claims cannot be determined. For the purpose of this examination “a laser scanning microscope, in particular a laser scanning fluorescence microscope” has been interpreted as “a laser scanning fluorescence microscope”. It is further noted that at least claim 24 positively recites “excitation radiation” and therefore the laser scanning microscope is interpreted as being a laser scanning fluorescence microscope. This reasoning additionally pertains to at least claim 44 wherein the “laser scanning microscope” positively recites “excitation radiation” and therefore the laser scanning microscope is interpreted as being a laser scanning fluorescence microscope; and to claim 49 which appears to provide a false choice between “a confocal microscope and a confocal laser scanning microscope”, but claims 24 and 44, from which claim 49 depends, already recites a laser scanning microscope/laser scanning fluorescence microscope, and excitation radiation and scanners which would only be drawn to a confocal laser scanning microscope. 
Claims 25, 27-29 and 31-49 are rejected for inheriting the same deficiencies of claim 24, from which they depend.
In claim 25, the language “for use in a laser scanning fluorescence microscope” is not clear since claim 24 already recites an optical arrangement for scanning in a laser scanning fluorescence microscope. Furthermore, claim 25 provides no further structural limitations to further limit the optical arrangement. As such, the metes and bounds of the claimed limitation cannot be discerned as it is not clear when the limitations of claim 24 would be infringed without also necessarily infringing on claim 25. Therefore, the scopes of claims 24 and 25 appear to be the same.
Claim 32 depends from cancelled claim 30, and therefore the intended metes and bounds of the claim cannot be determined. Furthermore, claim 32 recites the limitation “a second scanner is a resonance scanner” which is unclear since the limitation does not appear to have any context with respect to any element in an independent claim. It appears that claim 32 could be amended to depend from claim 29 which clearly recites that “the second beam-deflecting device in the second pupil plane is a second scanner…”, or claim 32 could be amended to clearly define the second scanner and that it is a resonance scanner. Additionally, “a third scanner is a quasi-static scanner” is unclear since “a third scanner” is already included in amended claim 24, and it is unclear if the “a third scanner” of claim 32 is the same “third scanner” of at least claim 24. Therefore, it is suggested that the dependency of claim 32 be corrected and “a third scanner is a quasi-static scanner” be changed to “the third scanner is a quasi-static scanner”.
  Similarly, claim 33 recites the limitation “a third scanner is a resonance scanner” which is unclear since “a third scanner” is already included in amended claim 24, and it is unclear if the “a third scanner” of claim 33 is the same “third scanner” of at least claim 24. Therefore, it is suggested that “a third scanner is a resonance scanner” be changed to “the third scanner is a resonance scanner”. The limitation “a second scanner is a quasi-static scanner” is also unclear since the limitation does not appear to have any context with respect to any element in independent claim 24 or dependent claim 31. Claim 33 should be amended to clearly define the second scanner and that it is a quasi-static scanner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/9/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872